Gilbert, J.
In their brief counsel for plaintiffs in error have properly stated that there are three questions in the case, which are set out above. The decision of the case, however, depends entirely upon the second and third of those questions, to wit: “Is the contract ambiguous, and should it be construed by the court or *906the jury?” The trial court held that the contract was not ambiguous, and accordingly construed the contract. In our judgment the trial court correctly held that the contract was not ambiguous. It necessarily follows from that conclusion that it was the duty of the court to construe the contract, and that extraneous parol evidence was not admissible to explain it. The “place” leased by F. B. Sirmans to Cranford and Lastinger consisted of lands on which were situated certain buildings used for various purposes in connection with the turpentine still, and standing trees from which they obtained the turpentine. The thing “worked” by the lessees was the trees, and these were the sources from which they obtained the gum distilled into the commercial product. When the‘trees on the leased lands had been “worked” and no longer produced turpentine, under the terms of the contract the lease was ended. To construe the lease contract in the manner insisted upon by the plaintiffs in error, that is that the lessees were to retain the shanties and buildings as long as they could be used for the purpose of distilling turpentine transported from other lands, would be to give to it a meaning so indefinite as to render it void for uncertainty. If the shanties and buildings in question could be held until trees on adjoining or other lands were “worked” and exhausted, to what radius could the contract be supposed to apply, or to what distance from the leased lands could it have been the intention of the parties that the contract should apply? There is absolutely nothing in the contract to furnish any basis for ascertaining the meaning of the parties if that construction should be given. Construing the contract as a whole, we think it is clear and unambiguous; that it means that the shanties and buildings mentioned in the clause of the contract in question were to revert to the party of the first part when the turpentine trees on the leased place were worked out.
 The second and third headnotes do not require elaboration.

Judgment affirmed.


All the Justices concur.